PER CURIAM
The trial court committed appellant to the custody of the Oregon Health Authority for a period not to exceed 180 days after determining that he suffered from a mental disorder that rendered him a danger to himself and to others. ORS 426.130; ORS426.005(l)(f). On appeal, appellant argues that the record does not contain legally sufficient evidence to support that determination. The state concedes that the record is legally insufficient in that regard and that the order of commitment should be reversed. We agree and accept the state’s concession.
Reversed.